[J-33-2016] [MO: Dougherty, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 28 MAP 2015
                                            :
                    Appellee                :   Appeal from the Order of the Superior
                                            :   Court at No. 1659 MDA 2013 dated
                                            :   September 18, 2014 Affirming the
             v.                             :   Judgment of Sentence of the Court of
                                            :   Common Pleas of Lancaster County,
                                            :   Criminal Division, dated August 16,
THOMAS MICHAEL LUTZ-MORRISON,               :   2013 at No. CR-36-0003611-2012.
                                            :
                    Appellant               :   ARGUED: March 8, 2016


                                DISSENTING OPINION


JUSTICE WECHT                                         DECIDED: August 15, 2016
      I join in the reasoning of Justice Todd’s dissenting opinion, subject to the

reservations that I explained in my dissenting opinion in A.S. v. Pa. State Police, 24

MAP 2014, J-36-2016 (Pa. filed Aug. 15, 2016 ) (Wecht, J., dissenting).